J-A15027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

AHMAD RANA

                            Appellant                  No. 1693 EDA 2020


              Appeal from the PCRA Order Dated August 13, 2020
                In the Court of Common Pleas of Lehigh County
               Criminal Division at No.: CP-39-CR-0002508-2018


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                        FILED NOVEMBER 24, 2021

       Appellant Ahmad Rana appeals from the August 13, 2020 order of the

of the Court of Common Pleas of Lehigh County (“PCRA court”), which

denied his petition under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46.        Upon review, we affirm, albeit on a different basis

than the PCRA court.1

       The facts and procedural history of this case are undisputed.         As

summarized by the PCRA court:

       Carlos Villanueva was working at the LukOil gas station and
       convenience store located at 1452 Tilghman Street, Allentown,
       Lehigh County, Pennsylvania on April 19, 2018. During the early
       morning hours of April 19, 2018, [Appellant] entered the
____________________________________________


1 “This Court may affirm a PCRA court’s decision on any grounds if the
record supports it.” Commonwealth v. Smith, 194 A.3d 126, 132 (Pa.
Super. 2018) (citation omitted), appeal denied, 208 A.3d 64 (Pa. 2019).
J-A15027-21


     convenience store bare chested, as he was holding his shirt in
     his hands instead of wearing it. At that time, Mr. Villanueva was
     waiting on two (2) customers who were in line to be checked
     out.     [Appellant] appeared to be upset and he became
     argumentative with Mr. Villanueva.           [Appellant’s] behavior
     caused the customers to become quite uneasy. Consequently,
     Mr. Villanueva requested that [Appellant] leave the convenience
     store, as it was the policy of the store that the customers needed
     to wear a shirt inside this establishment and that he was not
     acting appropriately. [Appellant] put on his shirt, and then
     indicated that he had just been thrown out of a bar and that he
     wanted to purchase cigarettes.

     Additionally, Mr. Villanueva smelled alcohol on [Appellant]. Mr.
     Villanueva tried to explain to [Appellant] that he could not sell
     him cigarettes at that time. In response, [Appellant] became
     more aggressive and verbally assaultive to Mr. Villanueva.

     Mr. Villanueva told [Appellant] that they should take this scene
     outside. Both of the men left the convenience store, but Mr.
     Villanueva immediately walked back inside and locked the door,
     thereby locking [Appellant] out. [Appellant] began to bang on
     the exterior door of the establishment for approximately five (5)
     minutes.    Ultimately, [Appellant] returned to his vehicle, a
     maroon or burgundy Subaru Legacy, and left the subject
     premises.

     Mr. Villanueva’s shift ended at 6:00 A.M. At that time, he went
     home, but he then returned to work at approximately 11:30 A.M
     for his next shift. When he returned to work, his boss and owner
     of the LukOil, Gary Singh, was present.           Mr. Villanueva
     recounted to Mr. Singh the events of early morning hours with
     [Appellant].

     Later that same day, during the afternoon hours, [Appellant]
     returned to the convenience store.         Mr. Villanueva told
     [Appellant], who was still dressed in the same blue suit as he
     was earlier that morning and who still appeared to be drunk,
     that he could not serve him due to his earlier disruptive
     behavior. [Appellant] became irate and tried to reach over the
     counter and Mr. Villanueva’s shoulder to grab a pack of
     cigarettes.   Mr. Villanueva pushed [Appellant’s] arm away.
     [Appellant] became more belligerent and began to make “gun”
     gestures with his hand. Mr. Villanueva put his hand on a .38
     caliber handgun that was located at the register. At this point,

                                    -2-
J-A15027-21


     [Appellant] and Mr. Singh began to argue. [Appellant] made
     statements about Mr. Singh’s heritage, including, “Are you
     Indian? I am Pakistani.” [Appellant] also stated, “I am going to
     shoot this place up;” “I know where you live;” “I know what car
     you drive;” “I know what car your wife drives;” and “You don’t
     know who I am.” In addition, [Appellant] put his hand into his
     pocket and Mr. Singh thought that he might have seen
     something in his pocket that could be consistent with a gun. Mr.
     Singh felt threatened by this interaction with [Appellant], and he
     unholstered the gun that he wore on his belt, took it out, and
     pointed it towards the ground. When [Appellant] observed the
     gun, he exited the store, got into to his vehicle, and left the
     LukOil parking lot. As he pulled out, he continuously honked the
     horn of his vehicle.

     Soon thereafter, [Appellant] returned again to the LukOil
     property. [He] drove around the parking lot yelling. Shortly
     after his arrival, [Appellant] left the area. Mr. Singh called the
     police after this incident, which was at approximately 5:15 P.M.
     Sergeant Andrew Moll and Officer Zachary Budnis of the
     Allentown Police Department responded, and Mr. Singh
     recounted the events of the day to Officer Budnis. In addition,
     Mr. Singh provided Sergeant Moll with the license plate and a
     description of [Appellant’s] vehicle.      Sergeant Moll ran the
     license plate and determined that the vehicle was registered to a
     Breinigsville location, which was a location under the jurisdiction
     of the Upper Macungie Township Police Department.
     Consequently, Sergeant Moll contacted the Upper Macungie
     Township Police Department to request that they check the
     residence and to make contact with [Appellant] if the vehicle was
     located. Sergeant Moll was notified by the Upper Macungie
     Township Police Department that the vehicle was not present at
     the Breinigsville address.

     [Appellant] returned to the LukOil later that same day. At that
     time, Mr. Villanueva was outside smoking a cigarette. He heard
     Mr. Singh and [Appellant] yelling, and Mr. Singh recorded the
     end of this encounter on his cell phone. As [Appellant] was
     driving away, he stated, “My name is Ahmad Rana. Remember
     my name, remember my face.” In addition, he made gestures
     with his hand to simulate a gun. Mr. Singh called the police
     again.




                                    -3-
J-A15027-21


     Officer Budnis responded to the LukOil and was able to obtain
     still frames from the video that Mr. Singh had taken on his cell
     phone. These still frames were provided to Sergeant Moll who
     identified the actor as [Appellant], with an address of 3101
     Trexler Boulevard, Allentown, Lehigh County, Pennsylvania.
     Sergeant Moll noted that this address was located at the border
     between the City of Allentown and South Whitehall Township.

     Consequently, Sergeant Moll went to the subject address to
     determine if the vehicle was parked at this residence. Sergeant
     Moll’s intention was not to make contact with [Appellant].
     However, when he pulled up to the address, he observed
     [Appellant] leave his residence, and run bare chested towards
     his police vehicle. Sergeant Moll exited his vehicle for officer
     safety and activated his camera. As South Whitehall Township
     authorities had been notified of the earlier incident due to the
     jurisdictional border location, a South Whitehall Township Officer
     observed [Appellant] approaching Sergeant Moll and he exited
     his vehicle to assist Sergeant Moll. Sergeant Moll characterized
     [Appellant’s] behavior as erratic. [He] was acting boisterously
     and uttering nonsensical statements.           He appeared to be
     intoxicated or mentally ill in Sergeant Moll’s training and
     experience. In addition, [Appellant] continuously reached into his
     pockets, which concerned Sergeant Moll in light of the earlier
     report that [Appellant] possibly possessed a handgun.
     Therefore, Sergeant Moll detained [Appellant] in handcuffs for
     officer safety, and [Appellant] was placed in Officer Budnis’
     police cruiser. During the transport to the Headquarters of the
     Allentown Police Department, [Appellant] was slamming his head
     on the strong plastic barrier that separated the front seat from
     the back seat. Officer Budnis indicated that [Appellant] was
     visibly upset and uncooperative, and screamed and yelled at
     Officer Budnis that he was “going to kill him,” “will rape him,”
     and “will fucking kill him.” Additionally, Officer Budnis noted that
     [Appellant] smelled of alcohol.

Trial Court Opinion, 8/13/20, at 2-6 (internal citations omitted).          On

November 15, 2018, a jury found Appellant guilty of simple assault,




                                    -4-
J-A15027-21



disorderly conduct, and harassment,2 and acquitted him of terroristic threats

with intent to terrorize another.3 On the same day, the trial court separately

convicted Appellant of public drunkenness, a summary offense.4                 On

December 17, 2018, the trial court sentenced Appellant to an aggregate

term of two years’ probation.           Appellant did not file any post-sentence

motions or a direct appeal.           On December 30, 2019, Appellant filed a

counseled PCRA petition, asserting various ineffectiveness claims. Following

an evidentiary hearing, the PCRA court denied Appellant’s petition on August

13, 2020.     Appellant timely appealed.         Both Appellant and the PCRA court

complied with Pa.R.Crim.P. 1925.

        On appeal,5 Appellant raises a single issue for our review.

        [I.] Did the PCRA court err in dismissing Appellant’s PCRA
        Petition and should judgment of sentence be vacated because
        trial counsel was ineffective for failing to argue for judgment of
        acquittal in relation to Appellant’s simple assault conviction and
        Appellant suffered prejudice because there was no physical
        assault by Appellant and no substantial step toward the
        commission of a crime that would have placed complainants in
        danger of death or serious permanent disfigurement?



____________________________________________


2   18 Pa.C.S.A. §§ 2701(a)(3), 5503(a)(1), and 2709(a)(4), respectively.
3   18 Pa.C.S.A. § 2706(a)(1).
4   18 Pa.C.S.A. § 5505.
5 “In reviewing the denial of PCRA relief, we examine whether the PCRA
court’s determination ‘is supported by the record and free of legal error.’”
Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).



                                           -5-
J-A15027-21



Appellant’s Brief at 4 (unnecessary capitalization omitted).

       Before we may review the merits of Appellant’s issues on appeal, we

must determine whether he is eligible for collateral relief. Section 9543 of

the PCRA provides that, to be eligible for relief, a petitioner must “plead and

prove by a preponderance of the evidence . . . [t]hat the petitioner has been

convicted of a crime under the laws of this Commonwealth and is at the

time    relief   is   granted[,]    currently   serving    a   sentence     of

imprisonment, probation or parole for the crime.”              42 Pa.C.S.A. §

9543(a) (emphasis added); see Commonwealth v. Ahlborn, 699 A.2d

718, 720 (Pa. 1997) (noting that “the denial of relief for a petitioner who has

finished serving his sentence is required by the plain language of the

statute”).

       Here, based upon our review of the record, and as mentioned earlier,

Appellant was sentenced on December 17, 2018 to two years’ probation.

However, on December 17, 2020, during the pendency of this appeal,

Appellant completed his probationary sentence. As a result, and consistent

with Ahlborn, he does not meet the eligibility requirements outlined in

Section 9543(a). Accordingly, we do not have jurisdiction over this appeal.

Appellant does not obtain relief.

       Order affirmed.




                                     -6-
J-A15027-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2021




                          -7-